DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9/13/2022 is acknowledged. Applicant has cancelled all non-elected claims.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the Specification refers to US Patent Application No. 16/543,215; since this application was issued as US Patent No. 11,383,064 on 7/12/2022, paragraph [0001] should be updated to indicate as such.  Paragraph [0002] of the Specification refers to US Patent Application Nos. 14/576,953, 14/569,365, 14/537,316 and 14/221,917; since these applications were issued as US Patent No. 9,561,345 on 2/7/2017, US Patent No. 9,265,512 on 2/23/2016, US Patent No. 9,241,699 on 1/26/2016, and  US Patent No. 9,693,789 on 7/4/2017, respectively, paragraph [0002] should be updated to indicate as such. Appropriate correction is required.

Claim Objections
Claim 31 is objected to because of the following informalities: Line 8 introduces “a proximal end”, “a distal end” and “a flexible distal luminal portion” of the “first catheter”, line 9 introduces “a proximal elongate body” of the “first catheter”, and line 10 introduces “a point of attachment” of the “first catheter” and lines 9-13 further refer to these features, while lines 15-21 introduce a “second catheter” that also includes each of these features. Since lines 9-13 precede lines 15-21, these features in lines 9-13 have proper antecedent basis; however, to alleviate any confusion that may arise, the Examiner suggests amending the features of lines 9-13 to clarify that they belong to the “first catheter”. Specifically, it is suggested to amend line 9 to recite “the proximal and distal ends of the flexible distal luminal portion of the first catheter”, lines 11-12 to recite “the proximal end of the flexible distal luminal portion of the first catheter”, and line 12 to recite “the proximal elongate body of the first catheter at the point of attachment of the first catheter”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-33 and 36-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 31: Line 16 recites “the proximal end” and “the distal end”, lines 19-20 recite “the proximal elongate body”, and line 20 recites “the point of attachment”. However, each of these phrases lacks proper antecedent basis since claim 31 earlier introduces two of each of these features – one of each of these features belonging to the “first catheter” and one of each of these features belonging to the “second catheter”. Therefore, it is unclear which of the catheters these specific features belong to.  For the sake of examination, each of these recited features are interpreted as belonging to the “second catheter”. Therefore, it is suggested to amend line 16 to recite “the proximal end of the flexible distal luminal portion of the second catheter” and “the distal end of the flexible distal luminal portion of the second catheter”, to amend lines 19-20 to recite “the proximal elongate body of the second catheter”, and to amend line 20 to recite “the point of attachment of the second catheter”.
Additionally, Line 13 recites “the proximal end of the first catheter” and lines 20-21 recites “the proximal end of the second catheter”. However, the claim only introduces “a proximal end” of the “flexible distal luminal portion” of the first catheter and “a proximal end” of the “flexible distal luminal portion” of the second catheter. It is unclear if the proximal ends of lines 13 and 20-21 are intended to (1) refer to the proximal ends of the respective flexible distal luminal portions or (2) to introduce proximal ends of the overall catheters and not just of the flexible distal luminal portions. For the sake of examination, the former (1) are the interpretations applied to claim 31. Therefore, it is suggested to amend line 13 to recite “the proximal end of the flexible distal luminal portion of the first catheter” and to amend lines 20-21 to recite “the proximal end of the flexible distal luminal portion of the second catheter”.
Claims 32, 33 and 36-51 are rejected due to their dependence on claim 31.
Re claims 43-49: Lines 1-2 of claim 43 recite “the distal end of the second catheter” and line 2 of claim 43 recites “the distal end of the first catheter”. Claim 31 only introduces “a distal end” of the “flexible distal luminal portion” of the first catheter and “a distal end” of the “flexible distal luminal portion” of the second catheter. It is unclear if the distal ends of claim 43 are intended to (1) refer to the distal ends of the respective flexible distal luminal portions or (2) to introduce distal ends of the overall catheters and not just of the flexible distal luminal portions. For the sake of examination, the former (1) are the interpretations applied to claim 43. Therefore, it is suggested to amend claim 43 to recite “the distal end of the flexible distal luminal portion of the second catheter” and “the distal end of the flexible distal luminal portion of the first catheter”.
Claims 44-49 are rejected due to their dependence on claim 43.
Additionally, since claims 44 and 47 depend from claim 43 and recite “the distal end of the second catheter”, it is suggested to amend these claims in the same manner as in claim 43. Since claims 48 and 49 depend from claim 43 and recite “the distal end”, it is suggested to amend these claims in the same manner as in claim 43.
Re claim 50: Line 2 of claim 50 recites “the distal end of the second catheter”. Claim 31 only introduces “a distal end” of the “flexible distal luminal portion” of the second catheter. It is unclear if the distal end of claim 50 is intended to (1) refer to the distal end of the flexible distal luminal portion of the second catheter or (2) to introduce a distal end of the overall second catheter and not just of the flexible distal luminal portion. For the sake of examination, the former (1) is the interpretation applied to claim 50. Therefore, it is suggested to amend claim 50 to recite “the distal end of the flexible distal luminal portion of the second catheter”.
Re claim 51: Line 3 of claim 50 recites “the distal end of the second catheter”. Claim 31 only introduces “a distal end” of the “flexible distal luminal portion” of the second catheter. It is unclear if the distal end of claim 51 is intended to (1) refer to the distal end of the flexible distal luminal portion of the second catheter or (2) to introduce a distal end of the overall second catheter and not just of the flexible distal luminal portion. For the sake of examination, the former (1) is the interpretation applied to claim 51. Therefore, it is suggested to amend claim 51 to recite “the distal end of the flexible distal luminal portion of the second catheter”.

Allowable Subject Matter
Claims 31-33 and 36-51 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 31 sets forth a method for performing a medical procedure in a cerebral vessel comprising the following steps: (1) inserting an access sheath into a patient through a transfemoral access site; (2) inserting a system of devices through the access sheath, the system of devices comprising (a) a first catheter having (i) a first flexible distal luminal portion with a single lumen extending between proximal and distal ends thereof and (ii) a first proximal elongate body extending proximally from a first point of attachment adjacent the proximal end of the first flexible distal luminal portion, wherein an outer diameter of the first proximal elongate body at the first point of attachment is smaller than an outer diameter of the proximal end of the first flexible distal luminal portion, and (b) a second catheter having (i) a second flexible distal luminal portion with a single lumen extending between proximal and distal ends thereof and (ii) a second proximal elongate body extending proximally from a second point of attachment adjacent the proximal end of the second flexible distal luminal portion, wherein an outer diameter of the second proximal elongate body at the second point of attachment is smaller than an outer diameter of the proximal end of the second flexible distal luminal portion; (3) advancing the system of devices through the internal carotid artery from the transfemoral access site; and (4) applying aspiration to a contiguous aspiration lumen formed by the lumen of the second catheter fluidly communicating with the lumen of the first catheter which fluidly communicates with a lumen of the access sheath. This combination of features could not be found or was not suggested in the prior art of record.
The closest prior art of record is:
PG PUB 2007/0260219 to Root et al. which discloses a method for performing a medical procedure comprising inserting an access sheath 56 (Fig 3), inserting a system of devices 10 (Fig 1,2) through the access sheath (as seen in Fig 3) comprising a first catheter 12 (Fig 1) having a flexible distal luminal portion 16+18 with a single lumen (as seen in Fig 5) and a proximal elongate body 20 where the proximal elongate body has a smaller outer diameter than that of a proximal end of the flexible distal luminal portion at a point of attachment between the two (as seen in Fig 1) and a second catheter 14 (Fig 1) having a flexible distal luminal portion 46+48 with a single lumen 50 (Fig 5) and a proximal elongate body (seen in Fig 1) where the proximal elongate body has a smaller outer diameter than that of a proximal end of the flexible distal luminal portion at a point of attachment between the two (as seen in Fig 1), and wherein the catheters and the access sheath forth a contiguous lumen (Fig 3). Root does not disclose that the access sheath is inserted through a transfemoral access site, that the system of devices is advanced through the internal carotid artery, or that aspiration is applied through the contiguous lumen.
PG PUB 2003/0050600 to Ressemann et al. which discloses a method for performing a medical procedure in a cerebral vessel (Para 3) comprising inserting an access sheath 160 (Fig 6B), inserting a system of devices (as seen in Fig 11K) through the access sheath (Para 92) comprising a first catheter 100 (Fig 1A,6B,11K) having a flexible distal luminal portion 132 with a lumen 140 and a proximal elongate body 120 where the proximal elongate body has a smaller outer diameter than that of a proximal end of the flexible distal luminal portion at a point of attachment between the two (as seen in Fig 11K) and a second catheter 1000 (Fig 11H,11K) having a flexible distal luminal portion (the portion of 1000 distal to the proximal end of lumen 1030) with a lumen 1040 and a proximal elongate body (the portion of 1000 proximal to the proximal end of lumen 1030) where the proximal elongate body has a smaller outer diameter than that of a proximal end of the flexible distal luminal portion at a point of attachment between the two (as seen in Fig 11K). Ressemann does not disclose that the flexible distal luminal portions each have a single lumen, nor would it be obvious to modify them to have a single lumen since each flexible distal luminal portion has one lumen for fluidic transport therethrough and one lumen for balloon inflation; modifying each catheter to only have a single lumen would result in either inability to inflate the balloons or inability to transport fluid. Additionally, Ressemann does not disclose that the access sheath is inserted through a transfemoral access site, that the system of devices is advanced through the internal carotid artery, or that the sheath and catheters form a contiguous aspiration lumen through which aspiration is applied. 
WO 2010/083167 to Chou et al. which teaches a method for performing a medical procedure in a cerebral vessel comprising inserting an access sheath through a transfemoral access site, advancing a device through the access sheath and through the internal carotid artery, and applying aspiration to the cerebral vessel (Para 3,44). Chou et al. does not disclose the claimed system of devices nor their use in the aspiration action. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both Root and Ressemann in view of Chou to insert the access sheath through the transfemoral access site and advance the system of devices through the access sheath and through the internal carotid artery since Chou teaches that such an access path is common to reach intracranial arteries, Para 6). However, Chou is not sufficient to teach that it would have been obvious to use Root’s system to perform a procedure in a cerebral vessel, since Chou’s method uses a system that is structurally different from the system of Root (in other words, one of ordinary skill in the art would recognize that the ability to guide Chou’s system to a cerebral vessel is not necessarily sufficient to teach guiding a structurally different system to the same location since cerebral vessels are much narrower and more delicate than coronary or other peripheral vasculature, Para 6); it also would not have been obvious to modify Ressemann to include the step of forming a continuous aspiration lumen through the two catheters and the access sheath since each of Ressemann’s catheters and sheath have their own independent fluid transport lumen that do not communicate with the other fluid transport lumens.
US Pat 7,736,355 to Itou et al. and PG PUB 2014/0276618 to DiCaprio et al. which each teach inserting an access sheath (Itou – 1, DiCaprio - 12) into a patient, inserting a catheter (Itou – 2, DiCaprio - 10) having a flexible distal luminal portion (Itou – 21, DiCaprio - 14) with a single lumen (Itou – as seen in Fig 3, DiCaprio – as seen in Fig 3A) and a proximal elongate body (Itou – 25, DiCaprio - 16) through the access sheath (Itou – as seen in Fig 5, DiCaprio – as seen in Fig 2B) where the proximal elongate body has a smaller outer diameter than that of a proximal end of the flexible distal luminal portion at a point of attachment between the two (Itou – as seen in Fig 3, DiCaprio – as seen in Fig 3A), and applying aspiration through a contiguous aspiration lumen formed by a lumen of the access sheath and the lumen of the catheter (Itou – Col 1, Lines 47-65, DiCaprio – Para 26). Itou et al. and DiCaprio et al. do not disclose the claimed second catheter or its use in the aspiration action. Itou et al. and DiCaprio et al. also do not disclose that the medical procedure is for a cerebral vessel or that the access sheath is inserted through a transfemoral access site. Since each of Itou and DiCaprio teach applying aspiration through a system using a sheath and only one catheter, it would not have been obvious to one of ordinary skill in the art to modify Root to include the step of applying aspiration through its contiguous lumen since neither Itou or DiCaprio are sufficient to teach providing the second catheter such that it is structurally sized, arranged, and configured relative to the first catheter to provide for aspiration through the contiguous lumen.  It also would not have been obvious to one modify Ressemann in view of Itou or DiCaprio to include the step of forming a continuous aspiration lumen through the two catheters and the access sheath since each of Ressemann’s catheters and sheath have their own independent fluid transport lumen that do not communicate with the other fluid transport lumens.
As set forth above, the closest prior art of record is not sufficient to disclose or teach the subject matter of the independent claim. Accordingly, the claims are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783